

117 HR 5193 IH: Just Transition for Energy Communities Act
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5193IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Ms. Leger Fernandez introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide payments to States and Tribal governments to support energy transition communities, and for other purposes.1.Short titleThis Act may be cited as the Just Transition for Energy Communities Act.2.State and Tribal government energy transition payments(a)Establishment of programThe Secretary shall establish a program under which the Secretary shall, subject to the availability of appropriations, annually make payments to eligible States and eligible Tribal governments in accordance with subsection (b).(b)Payments(1)Eligible StatesUnder the program, the Secretary shall annually pay to each eligible State an amount that is determined by the Secretary, in consultation with other relevant Federal agencies, by taking into account—(A)the past levels of fossil fuel (including such fossil fuels as coal, oil, and natural gas) development, production, and electricity generation within the eligible State during the 10-year period ending on the date of enactment of this Act;(B)the Federal mineral revenue received by the eligible State during the 10-year period ending on the date of enactment of this Act;(C)the economic conditions in the eligible State, using measurements of the poverty rate, household income, land value, the unemployment rate, and other economic indicators during the 10-year period ending on the date of enactment of this Act; and(D)the eligible State’s plan submitted under subsection (e).(2)Eligible Tribal governmentsUnder the program, the Secretary shall annually pay to each eligible Tribal government an amount that is determined by the Secretary, in consultation with other relevant Federal agencies, by taking into account—(A)the past levels of fossil fuel (including such fossil fuels as coal, oil, and natural gas) development, production, and electricity generation on the Tribal land of the eligible Tribe during the 10-year period ending on the date of enactment of this Act;(B)the Federal mineral revenue received by the eligible Tribe during the 10-year period ending on the date of enactment of this Act;(C)the economic conditions in the eligible Tribe, using measurements of the poverty rate, household income, land value, the unemployment rate, and other economic indicators during the 10-year period ending on the date of enactment of this Act; and(D)the eligible Tribe’s plan submitted under subsection (e).(c)Use of payments(1)In generalEligible States and eligible Tribal governments that receive payments under the program shall use such payments to carry out economic development or diversification activities, which includes planning such activities.(2)Prohibited useEligible States and eligible Tribal governments that receive payments under the program may not use such payments—(A)with respect to any new or existing development, production, or utilization of fossil fuels (including such fossil fuels as coal, oil, and natural gas) or associated infrastructure (including pipelines); or (B)for any lobbying activity.(d)NotificationThe Secretary shall, not later than 30 days before the start of each year in which payments are to be made under the program, notify each eligible State and eligible Tribal government of the amount of the payment they may receive as determined under subsection (b).(e)Planning requirement(1)In generalBefore receiving a payment under the program, an eligible State or eligible Tribal government, or combination thereof, shall submit to the Secretary a plan that describes how the eligible State or eligible Tribal government will use the payment in accordance with subsection (c).(2)Approval(A)In generalThe Secretary shall approve a plan submitted under paragraph (1), and any updates submitted under paragraph (3), prior to making the relevant payment under this section.(B)DeterminationThe Secretary shall not approve a plan under subparagraph (A) unless the Secretary determines that the plan will facilitate carrying out economic development or diversification activities in accordance with subsection (c).(3)Updates to planEach year, an eligible State or eligible Tribal government, or combination thereof, shall submit to the Secretary any updates to the plan submitted under paragraph (1).(f)Reporting requirement(1)In generalSubject to paragraph (2), each eligible State and eligible Tribal government that receives a payment under this section shall submit to the Secretary periodic reports, which the Secretary shall make available to the public, providing a detailed accounting of the uses of the payments by such eligible State or eligible Tribal government, and such reports shall include such other information as the Secretary may require for the administration of this section.(2)ExceptionAny information submitted by an eligible Tribal government under paragraph (1) that is designated by the eligible Tribal government as sensitive or private according to Native American custom, law, culture, or religion—(A)may not be made available to the public; and(B)shall be exempt from disclosure under section 552(b)(3)(B) of title 5, United States Code.(g)Labor requirementsEligible States and eligible Tribal governments that receive payments under this section shall provide to the Secretary written assurances that—(1)all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration or repair work carried out, in whole or in part, with assistance made available under this section shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code, and with respect to the labor standards specified in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;(2)all service employees employed by contractors or subcontractors to furnish services carried out, in whole or in part, with assistance made available under this section shall be paid not less than the minimum wage and fringe benefits rates described in section 6703 of title 41, United States Code, and with respect to the labor standards specified in this paragraph, the Secretary of Labor shall have the authority and functions set forth in chapter 67 of title 41, United States Code; and(3)all contractors and subcontractors performing work on a project assisted in whole or in part by this section, shall have an explicit neutrality policy on any issue involving the organization of employees for purposes of collective bargaining.(h)RecoupmentAny eligible State or eligible Tribal government that has failed to submit a report required under subsection (f), or failed to comply with subsection (c) or subsection (g)—(1)shall be prohibited from receiving payments under this section; and(2)shall be required to repay to the Secretary an amount equal to—(A)in the case of a failure to comply with subsection (c), the amount of funds used in violation of such subsection; and(B)in the case of a failure to submit a report required under subsection (f), such amount as the Secretary determines appropriate, but not to exceed 15 percent of the total amount paid to the eligible State or eligible Tribal government under this section.(i)DefinitionsIn this Act:(1)Eligible StateThe term eligible State means any State that received any Federal mineral revenue in any of fiscal years 2016 through 2020.(2)Eligible TribeThe term eligible Tribe means any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation that—(A)is individually identified (including parenthetically) in the list published most recently as of the date of enactment of this section pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131); and(B)received any Federal mineral revenue in any of fiscal years 2016 through 2020.(3)Eligible Tribal governmentThe term eligible Tribal government means the recognized governing body of an eligible Tribe.(4)Federal mineral revenueThe term Federal mineral revenue means amounts received by States and Tribes from sales, royalties, rentals, bonus bids, interest, and other sums paid for production or development of oil, gas, coal, or other fossil fuels from leases entered into pursuant to—(A)the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);(B)the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note);(C)the Mineral Leasing Act (30 U.S.C. 181 et seq.);(D)the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.);(E)the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6501 et seq.); and(F)the Act entitled An Act to regulate the leasing of certain Indian lands for mining purposes (Chapter 198; 52 Stat. 347; 25 U.S.C. 396a et seq.).(5)ProgramThe term program means the program established under subsection (a). (6)Tribal landThe term Tribal land means any land or minerals, or interests in land or minerals, owned by any eligible Tribe, the title to which is held in trust by the United States, or is subject to a restriction against alienation under the laws of the United States.(7)SecretaryThe term Secretary means the Secretary of the Treasury.(j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for fiscal year 2022—(1)to make payments under subsection (b)(1), $4,500,000,000, to remain available until fiscal year 2031; and(2)to make payments under subsection (b)(2), $500,000,000, to remain available until fiscal year 2031.